Norge Gonzalez appeals a district court judgment that denied his petition for a ■writ of habeas corpus filed under 28 U.S.C. § 2254. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Following a jury trial in the Athens County, Ohio, Court of Common Pleas in 1997, Gonzalez was convicted of possession of cocaine and was sentenced to eight years of imprisonment. The Ohio Court of Appeals affirmed the conviction on appeal, see State v. Gonzalez, No. 97CA52, 1998 WL 823737 (Ohio Ct.App. Nov.18, 1998) (unpublished), and the Ohio Supreme Court denied a subsequent motion for leave to file a delayed appeal.
Next, Gonzalez filed his federal habeas petition in the district court alleging that: (1) he received ineffective assistance of counsel due to a conflict of interest; and (2) his conviction resulted from an illegal search of his car. The state filed a return of writ, and Gonzalez filed a response. The magistrate judge recommended that the petition be denied as meritless, and Gonzalez filed objections. The district court adopted the magistrate judge’s recommendation and denied the petition as meritless. Gonzalez filed a timely notice of appeal.
The district court granted Gonzalez a certificate of appealability only with respect to his claim that he received ineffective assistance of counsel. The district court denied Gonzalez a certificate of appealability with respect to his claim that his conviction resulted from an illegal search of his car, and this court also denied Gonzalez a certificate of appealability with respect to this claim.
In his brief on appeal, Gonzalez asks that this court apply the Supreme Court’s ruling in Holloway v. Arkansas, 435 U.S. 475, 98 S.Ct. 1173, 55 L.Ed.2d 426 (1978) in this case. Respondent contends that the district court properly rejected Gonzalez’s ineffective assistance of counsel claim. Upon consideration, we affirm the judgment for the reasons stated in the magistrate judge’s report and recommendation filed November 20, 2000, and adopted by the district court in its opinion and order filed January 23, 2001. Essentially, Gonzalez’s claim was rejected by the Ohio Court of Appeals on the merits in a decision that was reasonable and binding in federal habeas corpus. See Williams v. Taylor, 529 U.S. 362, 412-13, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000).
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.